Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 4/24/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 4/24/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (U.S. Patent Publication No. 2018/0218896).
Referring to figures 1-10, Iizuka et al. teaches a device chip manufacturing method for manufacturing a plurality of device chips from a semiconductor ingot having a first surface and a second surface opposite to the first surface, the device chip manufacturing method comprising:
an attaching step of attaching a wafer (58) to the first surface of the semiconductor ingot (2);
a separating step of separating the semiconductor ingot into a subject part and a remaining part after performing the attaching step, the subject part being attached to the wafer to form a laminated wafer having a front side as an exposed surface of the subject part and a back side as an exposed surface of the wafer (see paragraph# 53, figures 3-10);
a device forming step of setting a plurality of crossing division lines on the front side of the laminated wafer to thereby define a plurality of separate regions after performing the separating step, and next forming a plurality of devices in the respective separate regions (see figure 8, paragraph# 49); and
a dividing step of dividing the laminated wafer along the division lines after performing the device forming step, thereby forming the plurality of device chips including the respective devices (see figure 10, paragraphs# 27, 50).
Regarding to claim 2, the separating step includes a first step of setting a focal point of a laser beam having a transmission wavelength to the semiconductor ingot inside the semiconductor ingot at a predetermined depth from the second surface of the semiconductor ingot and next applying the laser beam to the second surface of the semiconductor ingot to 
Regarding to claim 3, a laser beam applying step of setting a focal point of a laser beam having a transmission wavelength to the semiconductor ingot inside the semiconductor ingot at a predetermined depth from the first surface of the semiconductor ingot before performing the attaching step, and next applying the laser beam to the first surface of the semiconductor ingot to thereby form a separation layer inside the semiconductor ingot at the predetermined depth (see paragraphs# 32-45, figures 3-10); the separating step including a step of applying an external force to the separation layer to thereby separate the semiconductor ingot into the subject part and the remaining part (see paragraphs# 46-47, figures 6a-6b).
Regarding to claim 4, a second attaching step of attaching a second wafer to the remaining part of the semiconductor ingot after performing the separating step; and a second separating step of separating the remaining part of the semiconductor ingot into a second subject part and a new remaining part after performing the second attaching step, the second subject part being attached to the second wafer to form a second laminated wafer (see paragraph# 53-54).
Regarding to claim 5, the semiconductor ingot includes an SiC ingot (2, see paragraphs# 32-34).
Regarding to claim 6, the attaching step includes a step of bonding the wafer (50) through an insulating layer (adhesive layer) to the semiconductor ingot (2, see paragraph# 30+).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (U.S. Patent Publication No. 2018/0218896) as applied to claims 1-6 above, in view of Santos Rodriguez et al. (U.S. Patent Publication No. 2018/0138353).
Hirata teaches form a semiconductor device as taught by figures 2-10).
However, the references does not clearly teach each of the devices includes a MOSFET, MEMS device (in claims 7-8).

Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would form a semiconductor device such as MOSFET or MEMS in Hirata as taught by Santos Rodriguez et al. because it is known in the art to form a desired device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893